DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claims 14 & 20, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-6, 11-14, 17, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck (US 2016/0259752) in view of Galecki (US 6,215,633).

With regard to claim 1, Brodbeck teaches a device (10), for communication between a controller (14) and a field device (12), comprising: contacts (24), wherein a first subset of the contacts (32) is electrically connected or connectable to the controller(14), and a second subset of the contacts (30) is electrically connected or connectable to the field device (12); and a circuit (40), an input of which is electrically conductively connected to the first subset of the contacts and an output of which is electrically conductively connected to the second subset of the contacts (as seen in Fig. 2), the circuit comprising a voltage-limiting unit, and a current-limiting unit (paragraph 0089 teaches that the circuit comprises an over-voltage or over current protection circuit).
Brodbeck does not teach that voltage-limiting unit is configured to limit a voltage at the output, that the current-limiting unit is configured to limit a current between the input and the output or to interrupt the current upon response of the voltage-limiting unit.  
Galecki, in Figure 4, teaches a protection circuit that provided over-current (column 3, lines 37-43) and overvoltage protection (column 3, lines 51-53) such that the circuit comprises voltage-limiting unit (Primary Overvoltage) configured to limit a voltage at the output, and a current-limiting unit (over current switch) configured to limit a current between the input and the output (column 3, lines 37-53 teaches that a current is limited when the current is below a certain amount) and to interrupt the current upon response of the voltage-limiting unit (column 4, lines 34-38 teaches that the current limiter is required to react when the over-voltage protection turns on and column 7 lines 15-20 teaches that the current limiter interrupts current when a current is at a high level such as when the over-voltage protection circuit creates a low impedance path to ground. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Brodbeck with Galecki, by providing the current limiting and over-voltage output protection as taught by Galecki into the device as taught by Brodbeck, for the purpose of protecting against over-voltages and overcurrents and limiting current while also protecting the limiter from short circuit events.   

With regard to claims 2, 4-6, 11-14, 17, 18 & 19, Brodbeck in view of Galecki discloses the device of claim 1, and further discloses that the voltage-limiting unit is configured to limit the voltage at the output to a voltage limit value (Galecki,  column 4, lines 3-6 teaches various examples of over voltage threshold limits) (re claim 2), wherein the current-limiting unit is configured to limit the current to a current limit value (Galecki column 3, lines 38-44) (re claim 4), wherein the current-limiting unit is a switching element (IGBT) (re claim 5), wherein the current-limiting unit comprises a switching element (IGBT), wherein the switching element comprises an input, an output and a signal input, wherein the switching element is configured to electrically conductively connect the input of the switching element and the output of the switching element in a conducting switching state and electrically disconnect the input of the switching element and the output of the switching element in a current-interrupting switching state, the current-limiting unit being further configured to detect the current at the signal input and to control the switching state as a function of the detected current (Galecki, column 3, lines 37-43 & column 4, lines 34-38) (re claim 6), wherein the voltage-limiting unit and the current-limiting unit are connected in series, or the current-limiting unit is connected between the input and the output, or wherein the voltage- limiting unit is connected in parallel with the output for limiting the voltage at the output (as seen in Fig. 4 of Galecki) (re claim 11), wherein the voltage-limiting unit for limiting the voltage at the output is configured to short-circuit the output upon response, and wherein the current-limiting unit is configured to interrupt the current in response to the short-circuiting of the output (Galecki, column 3, lines 51-53) (re claim 12), wherein the contacts are configured for pluggable electrically conductive connection to a base module, wherein the first subset of the contacts are electrically conductively connected or connectable to the controller via the base module and the second subset of the contacts are electrically conductively connected or connectable to the field device via the base module (as seen in Fig. 1 of Brodbeck) (re claim 13), wherein the device comprises a circuit board (26) on which the circuit is disposed (Brodbeck, paragraph 0045), and wherein conductive traces on the circuit board (34 & 36) electrically conductively connect the circuit to the contacts (as seen in Fig. 2 of Brodbeck) optionally wherein the contacts comprise exposed ends of the conductive traces at an edge of the circuit board (re claim 14), wherein the input or the first subset of the contacts comprises at least two input poles and the output or the second subset of the contacts comprises at least two output poles, wherein one of the input poles, is selectively electrically conductively connected to one of the output poles by means of the current-limiting unit or wherein one of the input poles, is permanently electrically conductively connected to an output pole (re claim 17), wherein the input or the first subset of the contacts comprises at least two input poles and one of the input poles, is electrically conductively connected to another one of the input poles, by means of the further voltage-limiting unit upon the response, or wherein the output or the second subset of the contacts comprises at least two output poles and one of the output poles, is electrically conductively connected to another one of the output poles, by means of the voltage- limiting unit upon the response (as seen in Fig. 4 of Galecki, the two output poles are coupled together when the overvoltage protection devices conduct) (re claim 18), wherein an output of the current-limiting unit is electrically conductively connected to the voltage-limiting unit or wherein an input of the current-limiting unit is electrically conductively connected to the further voltage-limiting unit (as seen in Fig. 4 of Galecki) (re claim 19).

Claims 3, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck in view of Galecki as applied to claim 1 above, and further in view of Bentley (US 2016/0241023).

With regard to claim 3, Brodbeck in view of Galecki teaches the device of claim 1.  
Brodbeck in view of Galecki does not teach that the voltage-limiting unit includes a Z-diode or a varistor.  
Bentley, in Figure 1B, teaches a circuit similar to Galecki comprising a current limiter (100) and an overvoltage limiter (124) at the output (104) (paragraph 0029) and further teaches that the voltage-limiting unit includes a Z-diode or a varistor (paragraph 0004).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Brodbeck in view of Galecki with Bentley, by forming the over-voltage protection device of Galecki and Brodbeck as a z-diode as taught by Bentley, for the purpose of providing a well know device for over-voltage protection that is readily available and which switches quickly.   

With regard to claim 15, Brodbeck in view of Galecki teaches the device of claim 1.  
Brodbeck in view of Galecki does not teach a further voltage-limiting unit configured to limit a voltage at the input, optionally wherein the further voltage-limiting unit is configured to limit the voltage at the input to a further voltage limit value.  
Bentley, in Figure 1B, teaches a circuit similar to Galecki comprising a current limiter (100) and an overvoltage limiter (124) at the output (104).  It is further taught that the device comprises a further voltage-limiting unit (122) configured to limit a voltage at the input (102), optionally wherein the further voltage-limiting unit is configured to limit the voltage at the input to a further voltage limit value (paragraph 0029).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Brodbeck in view of Galecki with Bentley, by including the input voltage limiter of Bentley into the device, for the purpose of protecting the controller as well as the field devices from an over-voltage condition.   
	
With regard to claim 16, Brodbeck in view of Galecki and Bentley discloses the device of claim 15, and further discloses that the voltage-limiting unit is a Z- diode or a varistor (Bentley 0004).

Allowable Subject Matter
Claims 7-10 & 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with the current-limiting unit further comprising a measuring resistor and a detecting resistor, wherein the input of the switching element is electrically conductively connected to the input of the current-limiting unit, the output of the switching element is electrically conductively connected to the output of the current-limiting unit via the measuring resistor, and the signal input of the switching element for detecting the current is electrically conductively connected to the output of the current-limiting unit via the detecting resistor.

Claim 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with  the switching element being clocked between a current-conducting switching state and a current-interrupting switching state.

Claims 9 & 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because they depend on claim 8 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a device comprising all the features as recited in the claims and in combination with the circuit further comprising a capacitance connected in parallel with the current-limiting unit, optionally wherein the capacitance is adapted to transmit a fieldbus signal from the input to the output independently of a switching state of the current-limiting unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Selli (US 2004/019440), Carcouet (US 2009/0290276), and Kn (US 2019/0123548) all teach devices to interface with a sensor device comprising current and voltage limiters and share similarities with Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839